UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-6566


UNITED STATES OF AMERICA,

                  Plaintiff – Appellee,

             v.

ANTHONY WILKINS, JR.,

                  Defendant – Appellant.



Appeal from the United States District Court for the Southern
District of West Virginia, at Charleston.   John T. Copenhaver,
Jr., District Judge. (2:07-cr-00149-1; 2:08-cv-01123-1)


Submitted:    July 23, 2009                 Decided:   July 30, 2009


Before WILKINSON and AGEE, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Anthony Wilkins, Jr., Appellant Pro Se.     Monica Lynn Dillon,
Assistant United States Attorney, Charleston, West Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Anthony     Wilkins,         Jr.,   seeks    to    appeal      the       district

court’s    order       accepting      the    recommendation           of    the    magistrate

judge and denying relief on his 28 U.S.C.A. § 2255 (West Supp.

2009) motion.           The order is not appealable unless a circuit

justice    or    judge    issues       a    certificate     of    appealability.                  28

U.S.C. § 2253(c)(1) (2006).                 A certificate of appealability will

not   issue     absent    “a    substantial          showing     of    the    denial         of    a

constitutional         right.”         28    U.S.C.      § 2253(c)(2)         (2006).             A

prisoner        satisfies       this        standard      by     demonstrating               that

reasonable       jurists       would       find   that    any     assessment            of     the

constitutional         claims    by    the    district      court      is    debatable            or

wrong and that any dispositive procedural ruling by the district

court is likewise debatable.                  Miller-El v. Cockrell, 537 U.S.

322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000);

Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).                                      We have

independently reviewed the record and conclude that Wilkins has

not   made      the    requisite       showing.           Accordingly,            we    deny      a

certificate       of    appealability          and     dismiss        the    appeal.              We

dispense with oral argument because the facts and legal are in

the materials before the court and argument would not aid the

decisional process.

                                                                                       DISMISSED



                                              2